Per Curiam.—
The commissioners are officers of the court, and the commission is a grant of its power to record the evidence according to rules established by long practice. These rules are intended for the safety of the parties, who are generally at a distance from the place where the depositions are taken. The court have always required certain forms to be complied with, all having relation to the utmost precaution to be used on the part of the commissioners, to verify the faithful execution of the commission. The union of the commissioners in sealing the return, and in endorsing the seals on the envelope, tend to prevent mistake, accident, or fraud. At the same time, where the error is most probably the result of inadvertence, the court will not put the parties to unnecessary expense. It is therefore ordered that the commission, and all the proceedings of the commissioners, or either of them, under it, be returned to the commissioners, with instructions to make a full return, after a re-examination of the defendant’s witnesses, upon notice to the plaintiff.
Decree accordingly.a

 Vide New York State Bank v. Western Bank, in this volume.